Citation Nr: 0513039
Decision Date: 05/13/05	Archive Date: 09/19/05

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  04-00 414	)	DATE MAY 26 2005
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


ORDER


     The following corrections are made in a decision issued by the Board in this case on May 13, 2005:

     On line 21, page 1, January 25, 1900 is corrected to read January 25, 1990.	





		
	GARY L. GICK
	Veterans Law Judge, Board of Veterans Appeals


Citation Nr: 0513039	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  04-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether the assignment of an effective date of January 25, 
1900, for compensation for post-traumatic stress disorder 
(PTSD) constituted clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

The veteran's December 2003 substantive appeal included a 
request for a Travel Board hearing.  He withdrew that request 
in correspondence dated in January 2004.


FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric 
disorder in rating decisions issued in May 1981, September 
1982, and March 1985.  The veteran did not appeal any of 
these decisions.

2.  In a July 1990 rating decision, the RO granted service 
connection for PTSD effective from the date of a claim 
received on January 25, 1990.  The veteran appealed this 
decision with respect to the effective date of the award.

3.  In a March 1994 decision on appeal from the July 1990 
rating decision, the Board found no clear and unmistakable 
error in rating decisions of May 1981, September 1982, and 
March 1985, and found no basis for an effective date earlier 
than January 25, 1990, for the award of service connection 
for PTSD.  The veteran did not appeal this Board decision.  


CONCLUSIONS OF LAW

1.  The May 1981, September 1982, and March 1985 rating 
decisions are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2004).  

2.  The March 1994 Board decision, which subsumes the July 
1990 RO rating decision, is final.  38 U.S.C.A. § 7103 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 
20.1104 (2004). 

3.  The Board has no jurisdiction over the issue certified on 
appeal.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue as certified for appeal to the Board is whether the 
assignment of an effective date of January 25, 1900, for 
compensation for post-traumatic stress disorder (PTSD) 
constituted clear and unmistakable error.  For the reasons 
discussed herein, the Board finds that it lacks jurisdiction 
to decide the appeal as certified.  

Review of the claims folder reveals that the RO denied 
service connection for a psychiatric disorder in rating 
decisions dated in May 1981, September 1982, and March 1985.  
The veteran did not perfect an appeal of any of these 
decisions.  Therefore, these decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2004).  Previous determinations that 
are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. § 3.105(a).  

In a July 1990 rating decision, the RO granted service 
connection for PTSD, effective from the date of the January 
25, 1990, claim.  The veteran appealed the effective date 
assigned.  His arguments included an allegation of clear and 
unmistakable error in previous rating decisions under 
38 C.F.R. § 3.105(a).  In a March 1994 decision, the Board 
found no clear and unmistakable error in the May 1981, 
September 1982, and March 1985 rating decisions and found no 
other basis for an effective date earlier than January 25, 
1990, for service connection for PTSD.  The veteran did not 
appeal the Board decision.  Therefore, the March 1994 Board 
decision, which subsumes the underlying July 1990 RO rating 
decision, is final.  38 U.S.C.A. § 7103; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104.

The RO received the claim at issue in the instant appeal in 
July 2003.  In the August 2003 rating decision on appeal, the 
RO acknowledged the conclusions reached in the March 1994 
Board decision, but then proceeded to determine that the 
decision to grant service connection for PTSD effective from 
January 25, 1990, was not clearly and unmistakably erroneous.  
The rating decision does not state which prior rating 
decision it addressed.  Regardless, the Board finds that the 
RO did not have jurisdiction to review for clear and 
unmistakable error any rating decision relevant to the 
effective date issue.  

The only relevant rating decisions were issued in May 1981, 
September 1982, March 1985, and July 1990.  There is a final 
Board decision finding no clear and unmistakable error in the 
May 1981, September 1982, and March 1985 rating decisions.  
The July 1990 rating decision that assigned the effective 
date at issue is subsumed by the final March 1994 Board 
decision.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1104.  
Therefore, at the time of the August 2003 rating decision, 
the RO had no jurisdiction to review any prior rating 
decision.  See generally Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998) (principles of finality and res judicata apply to 
agency decisions); Hazan v. Gober, 10 Vet. App. 511 (1997) 
(appellant is collaterally estopped from relitigating the 
same issue based on the same evidence).  Moreover, the RO has 
no jurisdiction to review the propriety of the March 1994 
Board decision.  See 38 U.S.C.A. § 7252 (the Court of Appeals 
for Veterans Claims has exclusive jurisdiction to review 
decisions of the Board).  Consequently, there is no issue 
over which the Board properly has jurisdiction.  See 
38 U.S.C.A. § 7104(a) (the Board has jurisdiction in all 
questions in a matter that is subject to decision by the 
Secretary); 38 C.F.R. § 20.101.  Absent proper jurisdiction, 
the appeal must be dismissed.  See id.    

The Board notes that the veteran could petition to reopen the 
claim on the basis of new and material evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, even if 
the claim were reopened and the veteran prevailed, VA law and 
regulation generally provide that the effective date of such 
a reopened claim can be no earlier than the date of receipt 
of that claim.  38 U.S.C.A. § 5110(i); 38 C.F.R. 
§ 3.400(q)(1)(ii).  Therefore, such a petition could not 
result in an effective date earlier than January 25, 1990, 
for the award of service connection for PTSD.  

In fact, the Board is unaware of any way in which the veteran 
could secure an earlier effective date for service connection 
for PTSD other than attacking the March 1994 Board decision, 
either by way of a motion to reconsider the decision pursuant 
to 38 U.S.C.A. § 7103(b) or a motion to revise or reverse the 
decision on the basis of clear and unmistakable error 
pursuant to 38 U.S.C.A. § 7111.  There is no record that the 
veteran has made any such motion.  If the veteran wishes to 
pursue either course of action, he is free to submit a motion 
to the Board.         


ORDER

The appeal is dismissed.  



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


